Citation Nr: 1826782	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-36 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an earlier effective date prior to the assigned effective date of February 28, 2012, for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to February 1987 and from November 1990 to June 1991.  

The issue of entitlement to an earlier effective date prior to the assigned effective date of February 28, 2012 for TDIU due to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, total occupational and social impairment due to PTSD has not been shown.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating - PTSD

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 3.102, 4.3.

Here, the Veteran is in receipt of a 70-percent rating for his service-connected PTSD.  As the Veteran is appealing the original assignment of a disability evaluation following the award of service connection, the entire appeal period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70-percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A total scheduler rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether a higher evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (1997), cert. denied, 523 U.S. 1046 (1998).

Furthermore, VA has recently changed its regulations, and now requires use of the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5), effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014 and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  This case was certified to the Board after August 4, 2014; therefore, the DSM-5 applies in this case.

Relevant Evidence

The record reflects that all of the VA treatment of record show that for the entire period on appeal, the Veteran's PTSD symptoms include: depression, nightmares of violence and fears of being bombed, flashbacks, sleep problems, loss of interest or pleasure, indecisiveness, poor concentration, loss of interest in things he used to enjoy, feelings of hopelessness/helplessness/worthlessness, difficulty with making decisions or mental slowing, obsessive thoughts, and depressed mood. 

The VA treatment records also show that for the entire period on appeal, the Veteran's has been displaying intact memory, appropriate behavior, coherent speech, linear thoughts, pleasant appearance and cooperative attitude.  The Veteran has also reportedly been denying experiencing any hallucinations, delusions, suicidal ideation, or homicidal ideation.  

The Board also notes that the Veteran's May 11, 2007 VA Depression and PTSD screen results were both negative.

The Veteran presented to a VA Initial Post Traumatic Stress Disorder Disability Examination in December 2012.  The December 2012 VA examiner diagnosed the Veteran with PTSD.  Upon mental examination, the Veteran was reported to be experiencing depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships.

The examiner also reported that the Veteran's speech was of normal rate and coherent, that his thought processes were goal directed and adequately organized, that there was no suicidal or homicidal ideation or any psychotic features, that his insight and judgment were adequate, and that his short-term and long-term memories were intact.

As to the Veteran's level of occupational and social impairment with regard to PTSD, the examiner rated it is as occupational and social impairment with reduced reliability and productivity.  

In October 2013, the Veteran presented to a VA Review Post Traumatic Stress Disorder Examination.  The October 2013 VA examiner confirmed the Veteran's PTSD diagnosis.  Upon mental examination, the Veteran was reported to be experiencing nightmares, intrusive thoughts, depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The examiner also reported that there was no suicidal or homicidal ideation.

As to the Veteran's level of occupational and social impairment with regard to PTSD, the examiner also rated it is as occupational and social impairment with reduced reliability and productivity.  


Legal Analysis and Conclusion

After reviewing all of the relevant evidence, the Board finds that for the entire period on appeal, the preponderance of the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas throughout the entire period on appeal.  

Most of the Veteran's symptoms, which include sleep impairment, depressed mood and difficulty in establishing and maintaining effective relationships, are fully accounted for in the 70-percent evaluation or even lower evaluation criteria.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The Board also acknowledges that during the entire period on appeal, the Veteran reported that he was experiencing flashbacks and nightmares.  However, the Board notes that "persistent delusions or hallucinations," or anything similar (see Mauerhan, 16 Vet. App. at 436), are not present to the requisite levels of frequency, severity, and duration, that would allow for a higher rating of 100 percent.  See id.; see also Vazquez-Claudio, 713 F.3d at 117.  In fact, none of the Veteran's medical records and examination reports demonstrate that the Veteran had any impairment in thought process or communications or delusional ideas.  The two VA examiners who examined the Veteran also found no suicidal or homicidal ideation or any psychotic features on the part of the Veteran, and furthermore, reported that the Veteran's insight and judgment were adequate.  

In short, the record demonstrates that for the entire period on appeal, there was significant impairment associated with PTSD that approximates a rating of 70 percent.  See 38 C.F.R § 4.7.  However, a 100-percent rating is not warranted, as the preponderance of the evidence is against a finding of total occupational and social impairment due to PTSD at any time during the period on appeal.  As noted above, the Veteran regularly appeared at VA appointments well-groomed and was consistently alert and socially appropriate.  He also consistently denied having any persistent delusions or hallucinations, and the medical evidence of record indicates that he is able to communicate clearly.  There is also no evidence of psychosis.  Indeed, the record shows that the Veteran has been orientated to time and place.  Furthermore, there is no evidence to indicate that he is or was ever in persistent danger to himself or anyone else at any time during the period on appeal.  Furthermore, both the December 2012 and October 2013 VA examiners found that the Veteran's level of occupational and social impairment with regard to PTSD was reduced, as opposed to totally impaired.

The Board has also considered the Veteran's statements regarding his PTSD symptoms.  The Veteran's statements are competent evidence as to the symptoms of his PTSD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's symptoms has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's disability than his statements.  

In any event, here, the Veteran did not assert that he has been experiencing any symptom specifically contemplated under the 100-percent rating of DC 9411, to the requisite levels of frequency, severity, and duration that would allow for a higher rating of 100 percent.  See also Vazquez-Claudio, 713 F.3d at 117.  

In light of the above, the Board finds that the Veteran's PTSD does not demonstrate total impairment, as illustrated by the criteria for a 100-percent rating at any point during the period on appeal.  Instead, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology, while not squarely within the symptomatology for a 70-percent rating, as his symptomatology is also consistent with criteria in ratings lower than 70 percent, more nearly approximates occupational and social impairment with reduced reliability and productivity, for the entire period on appeal.  Therefore, an initial rating in excess of 70 percent for PTSD must be denied.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.


REMAND

Earlier Effective Date

TDIU

In October 2013, the RO granted the Veteran entitlement to TDIU as a result of his service-connected PTSD, effective February 28, 2012, the day following the date the Veteran last worked full-time.  

However, in a March 2014 Notice of Disagreement, the Veteran's attorney submitted the Veteran's Social Security Earnings Statement that purportedly show that prior to February 28, 2012, and starting from 2010, the Veteran's wages were below the poverty threshold.  As such, the Veteran's attorney argues that the Veteran's effective date of TDIU should be no later than January 1, 2010.  See, e.g., March 2014 Notice of Disagreement.   

Upon review of all the relevant evidence of record, including the Veteran's Social Security Earnings Statement that was submitted by the Veteran's attorney, the Board finds that there is insufficient evidence for the Board to determine whether or not the Veteran had "marginal" employment during the period from January 1, 2010 to February 28, 2012, for the purposes of an earlier effective date for TDIU.  The Social Security Earnings Statement itself does not provide any information about the type of or nature of the job the Veteran was holding between January 1, 2010 and February 28, 2012.  The Veteran's completed VA Employment Questionnaires do not provide any such information either.  See December 2017 VA 21-4140 and August 2013 VA 21-4192.  

As such, the Board finds that the Veteran's complete employment records dating back to January 1, 2010, complete with any medical leave requests and/or documented absences and pay stubs, would be helpful in determining if he had "marginal" employment for the purposes of an earlier effective date for PTSD for this period.  Thus, the TDIU claim must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1. Develop the Veteran's claim for entitlement to an earlier effective date prior to the assigned effective date of February 28, 2012 for TDIU, specifically to include obtaining the relevant employment information and/or records from the Veteran for the time period between January 1, 2010 and February 28, 2012, in addition to any other necessary development.

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


